DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 15-34 is/are pending. 
Claim(s) 1-14 is/are cancelled.
Claim(s) 15 and 34 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  The prior-filed application is U.S. Application No. 15/701,784 (filed on 9/12/2017), which in turn claims benefit of U.S. Provisional Application No. 62/393,312 (filed on 9/12/2016).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 4/28/2020, 9/8/2020, 9/8/2020, 11/12/2020 and 11/12/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a pump motor drive detector configured to receive…and provide…” in Claim 17,
“the pump motor drive detector is configured to search…” in Claim 19,
“an automatic self-driving module configured to receive…and provide…” in Claim 21,
“a data transmitter configured to receive…and receive…” in Claim 23,
“an automatic system and flow moving average peak (MAP) detector configured to receive…and provide…” in Claim 24,
“an automatic control design setup module configured to receive…and provide…” in Claim 26,
“the automatic control design setup module is configured to determine…” in Claim 29, and
“the automatic control design setup module is configured to determine…” in Claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim(s) 15-34 is/are objected to because of the following informalities:  
Claim 15, 17, 21, 24, 26, 28, 31 and 34 recites “control or controller” in nine instances, and they should recite “controller”.

Claims 15 and 34 currently has a period missing at the end of the claims, and each of the claims should end with a period. 

Claims 16-33 begin with “An”, and the claims should begin with “The” in order to correctly refer back to the automatic self-driving pump system of claim 15 on which claims 16-33 depend.

Claim 19 recites “the pump”, and it should be “wherein the pump”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 18, 21-23 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (U.S. Pub. No. 2014/0005841) (hereinafter “Cheng”).


Regarding claim 15, Cheng teaches an automatic self-driving pump system, (Para. 45 - - pump controller controls/drives pump system automatically upon receiving and processing signals)

(Fig. 2, Para. 45 - - controller comprises a signal processor receiving signaling containing information to control pump system; Para. 49 - - information includes set up information; Para. 51 - - control is used on hydronic pump system; Para. 55 - - information includes parameters used to control pump system; Para. 56 - - information to control pump includes data from sensors that monitor and transmit signals)

and provide control signaling containing information to control the pump drive for an initial startup configuration and subsequent operation in the hydronic pump system after the initial startup, based upon the sensed signaling received (Fig. 2- - signal processor provides control signal containing information to control the pump based on information; Para. 55 - - information includes parameters used to control pump system; Para. 56 - - information to control pump includes data from sensors that monitor and transmit signals)



Regarding claim 18, Cheng further teaches wherein the parameters include some combination of power, voltage, phase, RPM, impeller size, and pump curve data. (Para. 55 - - information includes parameters used to control pump system, such as power and motor speed, i.e. RPM; Fig. 3-4 - - pump curve data used as parameter to control pump system)



Regarding claim 21, Cheng further teaches wherein the control or controller comprises an automatic self-driving module configured to receive the control signaling and pressure and flow signaling containing information about the pressure (P) and flow (Q) of the pump drive, (Fig. 3, Para. 47 - - controller obtains pressure and flow signaling based on which the controller controls the pump automatically using received control signaling)

and provide automatic self-driving module signaling containing information to control the pump drive for the initial startup configuration and subsequent operation in the hydronic pump system after initial startup. (Fig. 2, Para. 45 - - controller comprises a signal processor receiving signaling containing information to control pump system; Para. 49 - - information includes set up information which includes initial startup configuration; Para. 47 - - adaptive approach is used to control hydronic pump system, where after initial startup, adaptive approach carries out subsequent operation in the hydronic pump system)



Regarding claim 22, Cheng further teaches wherein the automatic self-driving module signaling includes information about the speed (n) of the pump drive. (Para. 55 - - information includes parameters used to control pump system, such as motor speed, i.e. RPM)



Regarding claim 23, Cheng further teaches wherein the automatic self-driving pump system comprises a data transmitter configured to receive the automatic self-driving signaling and transmit the automatic self-driving signaling to the pump drive, (Para. 60 - - apparatus includes data and address buses connect internal circuit components which receive signaling; Fig. 3 - - apparatus receives signaling and provides/transmits signaling to drive pump system)

and receive the pressure and flow signaling, and provide the pressure and flow signaling to the automatic self-driving module. (Fig. 3, Para. 47 - - controller obtains pressure and flow signaling based on which the controller controls the pump automatically using received control signaling)



Regarding claim 33, Cheng further teaches wherein the automatic self-driving pump system comprises the pump drive configured to receive the control signaling and operate in the hydronic pump system. (Para. 45 - - pump receives control signaling to operate in the pumping system; Para. 51 - - control is used on hydronic pump system)



Regarding claim 34, Cheng teaches a method for automatic self-driving pump system, (Para. 45 - - pump controller controls/drives pump system automatically upon receiving and processing signals)

comprising: receiving, in a control or controller having a signal processor, sensed signaling containing information about parameters for automatic pump control design, initial setup and run to control a pump drive for operating in a hydronic pump system, (Fig. 2, Para. 45 - - controller comprises a signal processor receiving signaling containing information to control pump system; Para. 49 - - information includes set up information; Para. 51 - - control is used on hydronic pump system; Para. 55 - - information includes parameters used to control pump system; Para. 56 - - information to control pump includes data from sensors that monitor and transmit signals)

and providing, from the control or controller, control signaling containing information to control the pump drive for an initial startup configuration and subsequent operation in the hydronic pump system after the initial startup, based upon the signaling received (Fig. 2- - signal processor provides control signal containing information to control the pump based on information; Para. 55 - - information includes parameters used to control pump system; Para. 56 - - information to control pump includes data from sensors that monitor and transmit signals)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-17, 19-20 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lopez (U.S. Pub. No. 2016/0102537) (hereinafter “Lopez”).


Regarding claim 16, Cheng further teaches signaling containing information about the pump drive for operating in the hydronic pump system. (Fig. 2, Para. 45 - - controller comprises a signal processor receiving signaling containing information to control pump system; Para. 51 - - control is used on hydronic pump system; Para. 56 - - information to control pump includes data from sensors that monitor and transmit signals)

But Cheng does not explicitly teach wherein the sensed signaling received includes signature chip or barcode signaling

However, Lopez teaches wherein the sensed signaling received includes signature chip or barcode signaling (Para. 89 - -pump 430a can have bar codes 468 containing identification data 446 which is sensed by sensor/reader 470)

Cheng and Lopez are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain pumping systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Lopez.

Lopez (Para. 89).



Regarding claim 17, the combination of Cheng and Lopez teaches all the limitations of the base claim(s).
Lopez further teaches wherein the control or controller comprises a pump motor drive detector (Para. 89 - - reader 470 is being interpreted as a pump motor drive detector because reader 470 detects pump 430a)

configured to receive the signature chip or barcode signaling, (Para. 89 - - reader 470 is configured to receive barcode signaling)

and provide pump motor drive detector signaling containing information about the parameters, based upon the signature chip or barcode signaling received. (Para. 89 - - information based upon the received barcode signaling includes parameter information such as identification, association, etc.)

Cheng and Lopez are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain pumping systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Lopez.

One of ordinary skill in the art would have been motivated to do this modification in order to identify pumps and form associations based on the identification data, as suggested by Lopez (Para. 89).



Regarding claim 19, the combination of Cheng and Lopez teaches all the limitations of the base claim(s).
Lopez further teaches the pump motor drive detector is configured to search a database for the parameters, based upon the signature chip or barcode signaling received. (Para. 118 - - database of associations is used, where associations are based on barcode signaling; Para. 122 - - processor can form further associations based on information on previous associations, where previous associations are accessed/searched from the database of associations)

Cheng and Lopez are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain pumping systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Lopez.

One of ordinary skill in the art would have been motivated to do this modification in order to identify pumps and form associations based on the identification data, as suggested by Lopez (Para. 89).



Regarding claim 20, the combination of Cheng and Lopez teaches all the limitations of the base claim(s).
Lopez further teaches wherein the database is a pump motor drive database or a cloud-based database. (Para. 68 - - database can be cloud-based)

Cheng and Lopez are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain pumping systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Lopez.

One of ordinary skill in the art would have been motivated to do this modification in order to identify pumps and form associations based on the identification data, as suggested by Lopez (Para. 89).



Regarding claim 32, the combination of Cheng and Lopez teaches all the limitations of the base claim(s).
Lopez further teaches wherein the signature chip or barcode signaling is stored in and sensed from a signature chip or barcode installed that can be scanned into the pump controller automatically, including by a scanner. (Para. 89 - - reader 470 can be a bar code scanner which can automatically scan installed barcode in order to sense barcode signaling information stored in the barcode, where reader 470 provides the barcode signaling to a pump controller)

Cheng and Lopez are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain pumping systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Lopez.

One of ordinary skill in the art would have been motivated to do this modification in order to identify pumps and form associations based on the identification data, as suggested by Lopez (Para. 89).


Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Burg et al. (U.S. Pub. No. 2015/0313484) (hereinafter “Burg”).


Regarding claim 24, Cheng further teaches wherein the control or controller comprises an automatic system and flow moving… peak…detector configured to receive the pressure and flow signaling, (Para. 54 - - detector obtains pressure and flow signaling in the form of adaptive control curve which includes pressure and flow signaling data)

and provide automatic system and flow…detector signaling based upon a moving…peak…determined. (Para. 54 - - adaptive control curve provides signaling to control pump system based on moving average filter or moving peak detector)

But Cheng does not explicitly teach moving average peak (MAP) detector

Burg teaches moving average peak (MAP) detector (Para. 135 - - moving average peak detector is used to detect peaks in a signal)

Cheng and Burg are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Burg.

One of ordinary skill in the art would have been motivated to do this modification in order to extract data based on detected peaks, as suggested by Burg (Para. 135).



Regarding claim 26, the combination of Cheng and Burg teaches all the limitations of the base claim(s).
Cheng further teaches wherein the control or controller comprises an automatic control design setup module (Para. 59 - - processing of the controller can be carried out by any combination of separate processor or processor modules)

(Para. 60 - - apparatus includes data and address buses connect internal circuit components which receive signaling)

and provide the control signaling, based upon the automatic system and flow…detector signaling received. (Fig. 2- - signal processor provides control signal containing information to control the pump based on information)

Burg further teaches MAP detector (Para. 135 - - moving average peak detector is used to detect peaks in a signal)

Cheng and Burg are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain systems being monitored and controlled automatically.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Cheng, by incorporating the above limitation(s) as taught by Burg.

One of ordinary skill in the art would have been motivated to do this modification in order to extract data based on detected peaks, as suggested by Burg (Para. 135).


Allowable Subject Matter
Claim(s) 25 and 27-31 is/are objected to as being dependent upon a rejected base claim(s) as well as the claim objections outlined above in the “Claim Objections” section, but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claim(s) as well as correct the informalities as outlined in the claim objections above.

The following is an examiner’s statement of reasons for allowance: 

While Cheng discloses dynamic control of a pumping system, 
and while Lopez discloses barcode scanning of pumping system data, 
and while Burg discloses moving average peak detection,

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, moving average peak function including:

Claim 25, 
wherein the MAP is determined and defined as following
            
                
                    
                        
                            
                                C
                            
                            -
                        
                    
                    
                        v
                        m
                        a
                        x
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        M
                                        A
                                        P
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        v
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                 
                                                 
                                                C
                                            
                                            
                                                v
                                            
                                        
                                        <
                                         
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                v
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                C
                                            
                                            
                                                v
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                 
                                                 
                                                C
                                            
                                            
                                                v
                                            
                                        
                                        ≥
                                         
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                v
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         (1.1)
            
                
                    
                        
                            
                                Q
                            
                            -
                        
                    
                    
                        m
                        a
                        x
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        M
                                        A
                                        P
                                        
                                            
                                                Q
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                         
                                         
                                        Q
                                        <
                                         
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    -
                                                
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        Q
                                        
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                         
                                        Q
                                        ≥
                                         
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    -
                                                
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         (1.2)
v is a system dynamic friction coefficient derived by a system flow equation of Cv = Q/            
                
                    ∆
                    P
                
            
        , where ΔP is differential pressure of pump,             
                
                    
                        C
                    
                    -
                
            
        vmax represents the MAP of Cv.

Claim 27, 
wherein the MAP is determined and defined as following
            
                
                    
                        
                            
                                C
                            
                            -
                        
                    
                    
                        v
                        m
                        a
                        x
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        M
                                        A
                                        P
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        v
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                 
                                                 
                                                C
                                            
                                            
                                                v
                                            
                                        
                                        <
                                         
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                v
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        
                                            
                                                C
                                            
                                            
                                                v
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                        
                                            
                                                 
                                                 
                                                C
                                            
                                            
                                                v
                                            
                                        
                                        ≥
                                         
                                        
                                            
                                                
                                                    
                                                        C
                                                    
                                                    -
                                                
                                            
                                            
                                                v
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         (1.1)
            
                
                    
                        
                            
                                Q
                            
                            -
                        
                    
                    
                        m
                        a
                        x
                    
                
                
                    
                        t
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        M
                                        A
                                        P
                                        
                                            
                                                Q
                                                
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        ,
                                         
                                         
                                        Q
                                        <
                                         
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    -
                                                
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                         
                                        Q
                                        
                                            
                                                t
                                            
                                        
                                        ,
                                         
                                         
                                        Q
                                        ≥
                                         
                                        
                                            
                                                
                                                    
                                                        Q
                                                    
                                                    -
                                                
                                            
                                            
                                                m
                                                a
                                                x
                                            
                                        
                                    
                                
                            
                        
                    
                
            
                         (1.2)
where the MAP function is a moving average peak detector, Cv is a system dynamic friction coefficient derived by a system flow equation of Cv = Q/            
                
                    ∆
                    P
                
            
        , where ΔP is differential pressure of pump,             
                
                    
                        C
                    
                    -
                
            
        vmax represents the MAP of Cv.

It is for these reasons that the subject matter of claims 25 and 27 of applicant’s invention defines over the prior art of record.

The rest of the claim(s) 28-31, being definite, further limiting, and fully enabled by the specification, depend on the above claim(s) 27, and thus are also objected to as being dependent upon a rejected base claim(s) as well as the claim objections outlined above in the “Claim Objections” section.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2001/0041139 by Sabini et al., which discloses controlling a pumping system based on sensor data (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119